Citation Nr: 1643564	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota

THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for low back strain with degenerative disc disease. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2012 rating decisions by the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2014, and a transcript of the hearing is associated with his claims folder.  

In December 2014. the Board rendered final decisions regarding matters of service connection for restless leg syndrome, obstructive sleep apnea, weight fluctuation, eczema, and chronic fatigue syndrome.  The Board remanded the issues currently shown on the cover page.  It also remanded issues of service connection for cervical spine and bilateral shoulder, elbow, wrist, hand, knee, hip, and ankle problems, and headaches, to the RO for additional development.  In April 2015, the RO granted service connection for fibromyalgia, to include joint pain and headaches.  This grant satisfies the Veteran's appeal for service connection for those problems, and so those issues are no longer on appeal.  


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not caused or aggravated by service or his service-connected irritable bowel syndrome. 

2.  The evidence shows that the Veteran does not have thoracolumbar spine forward flexion limited to 60 degrees or less; or a combined range of motion of the thoracolumbar spine to not greater that 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any associated objective neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are not met.  38 C.F.R. § 3.310 (2015).

2.  The criteria for a disability rating in excess of 10 percent for low back strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that additional evidence has been received since the appeal was recertified to the Board; however, at the time of his 2014 hearing the Veteran waived initial AOJ consideration of additional evidence added into the file prior to this decision, to specifically include additional VA and private treatment records and examination reports.  As such the Board may proceed with adjudication.

Service connection for hemorrhoids

The Veteran appeals the RO's November 2012 denial of service connection for hemorrhoids.  He is service-connected for irritable bowel syndrome which is rated as 30 percent disabling and feels that secondary service connection should be granted for hemorrhoids.  

As an initial matter, this claim was remanded in order to obtain documents including the relevant rating decision, notice of disagreement, substantive appeal, and November 2012 VA examination report.  While the informal hearing presentation by the representative indicated that these documents were not of record, the Board finds that they are.  A close review of the electronic record reveals the November 2012 VA examination report and the substantive appeal (in VBMS), and the entirety of the rating decision with the explanatory notification letter (in VVA).  With respect to the notice of disagreement, the Board notes that the SOC indicates that the NOD was received prior to the rating decision on appeal.  An NOD must follow notification of the rating decision, not precede it.  This suggests that a proper NOD may not be of record and certainly that further efforts to obtain it would be futile.  Regardless, the Board will take jurisdiction of this issue given the prior actions by the AOJ and the Board.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records make no mention of hemorrhoids, and the Veteran denied piles and rectal disease on service examination in October 1992. 

The Veteran's wife stated in February 2010 that the Veteran is a part-time worker doing mail delivery.  On a good day, he will fill in on a route that will have convenient restroom accessibility.  On other days, he may not be so lucky to have restrooms nearby and frequently has accidents resulting from diarrhea.  His wife stated that she could only imagine the embarrassment when this happens as well as the inconvenience of having to go home to get cleaned up and change clothing.  

On VA examination in November 2012, the Veteran reported chronic alternating diarrhea and constipation with bloating since the early 1990's, with a diagnosis of irritable bowel syndrome made in about 2003.  He stated that over the last 2-3 years, he had noticed red spots of blood intermittently in the tissue paper when wiping himself.  Sometimes, like 2-3 months ago, he would notice a little lump in his rectal area, which he assumed was a hemorrhoid.  This area would be tender and then gradually go away.  He stated that he has received a cream to apply to the anal area in the past.  VA medical records show treatment for hemorrhoids in July 2011 and July 2012.  The Veteran reported an irritable bowel syndrome pattern that consisted of abdominal bloating and cramping daily, alternating with constipation and diarrhea.  He averaged about 3-4 stools a day, and about 20 percent of the time, it was runny, with the remainder soft or formed.  The episodes of hemorrhoids or bleeding do not necessarily correspond to any increase in the symptoms of irritable bowel syndrome, and the Veteran denied any raw anal tissue with bleeding from watery stools.  On examination, he had no hemorrhoids.  

The examiner opined that it was less likely than not that the Veteran's hemorrhoids are caused by or secondary to his irritable bowel syndrome or aggravated beyond their natural progression by his IBS.  The rationale was that the Veteran had had irritable bowel syndrome for many years earlier than the onset of any rectal bleeding.  He had had very little follow-up regarding his hemorrhoids.  Most of the time he could not feel any lumps or bumps.  The examiner also found that the Veteran's pattern of bleeding was not consistent with any flare-ups of irritable bowel syndrome and noted that "[c]ommonly, individuals will get anal irritation from prolonged diarrhea, which is not this Veteran's case.  Individuals can have constipation or hard or firm stools outside of IBS."  

In June 2014, the Veteran testified that his hemorrhoids started a few years ago, and that one of his doctors, Dr. P., told him that his irritable bowel syndrome had caused or aggravated his hemorrhoids.  The record was held open for the Veteran to obtain such a statement in writing from Dr. P; however, no such statement was provided.  Dr. P gave him hemorrhoid cream.  At the time of the hearing the Veteran's representative indicated that information from the Mayo Clinic available on the internet indicates that IBS can cause hemorrhoids.  The Veteran stated that when he had trouble, he used cleaning wipes to keep his rectal area clean to get his hemorrhoids healed back up.  He stated that he found that they get aggravated or worse when he has bouts of irritable bowel syndrome.  He indicated that he had to take sick leave a few times a month due to his hemorrhoids, and that his hemorrhoids would be aggravated or active sometimes a couple of times a week.  Other times, he would not have any trouble for a week at a time.  

Based on the evidence of record, the Board finds that the preponderance is against the claim.  Significantly, the only medical opinion of record, that of the November 2012 VA examiner, weighs against the claim for service connection for hemorrhoids.   The Board finds that the VA examiner's opinion constitutes probative evidence on the diagnosis and medical nexus question, as they were based on a thorough review of the appellant's documented medical history and assertions and examination.  The VA examiner provided a thorough discussion of the rationale for the opinion expressed.  Importantly, the examiner addressed both aspects of the secondary service connection claim.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The evidence does not show, and the Veteran does not assert that service connection for hemorrhoids is warranted on a direct basis.  During his 2012 VA examination report, for example, the Veteran noted that he had intermittently noted red spots of blood in tissue paper in the "last 2-3 years", many years after service.  

Significantly, despite being afforded the opportunity to do so during the 2014 hearing, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a hemorrhoid disability.  The Board has considered the representative's argument regarding the internet-based evidence from the Mayo Clinic.  The Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet-based evidence noted by the representative is generic in nature (and acknowledged by the representative that it is not a "medical opinion" per se), and does not indicate that a positive etiologically relationship has been established between the Veteran's IBS and hemorrhoids.  Also, the evidence is not accompanied by the opinion of any medical expert.  For these reasons, it is insufficient to establish a favorable medical nexus opinion between the Veteran's IBS and hemorrhoids.  The Board, therefore, finds that the evidence has little probative value in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran has provided testimony.  He has reported alternating diarrhea and constipation from his irritable bowel syndrome, and that he feels that his hemorrhoids get worse when he has bouts of irritable bowel syndrome.  However, the Board finds that the opinion from the VA examiner in November 2012 is more probative and persuasive.  Neither the appellant nor his wife is competent to link hemorrhoids to IBS as they lack the requisite medical expertise.  The etiology of hemorrhoids is complex, particularly when it involves allegations that it is related to or aggravated by IBS.  This is a medical matter, requiring medical training and expertise, thus not susceptible to lay opinion.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, this evidence has diminished probative value.

Accordingly, the claim is denied.   There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert.   


Rating for low back strain

The Veteran appeals for a higher rating than 10 percent for his service-connected low back disability, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This rating was addressed in a September 2010 VA examination after he claimed service connection for arthritis of multiple joints, including his back, in February 2010.  The claim will be considered, accordingly, to going back to that timeframe.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but is not greater than 335 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or where there has been a vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of thoracolumbar spine to 30 degrees or less; or favorable ankylosis of his entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

On VA examination in September 2010, the Veteran reported unlimited ability to walk.  On examination, he ambulated without assistance, and with a normal gait.  He freely moved without any restriction from sitting to standing, from lying to standing, and while dressing and undressing.  He had complete muscle strength in his lower extremities and normal deep tendon reflexes.  It was reported that lumbosacral spine X-rays in April 2009 were negative.  Back examination was unremarkable on inspection, with no focalized tenderness or spasm noted.  Thoracolumbar spine forward flexion was to 90 degrees, extension was to 30 degrees, left and right lateral rotation were to 40 degrees each, and left and right lateral flexion were to 30 degrees each.  After 3 repetitions, there was no further loss of motion or objective signs of pain.  Neurologically, the Veteran had normal sensation, vibratory sense, graphesthesia, and stereognosis.  The impression was low back pain.  

When the appeal was before the Board in December 2014, the Board remanded for another VA examination, as the last one had been more than 4 years prior, in September 2010. 

On VA examination in March 2015, the Veteran reported that his back was worse since the 2010 examination.  He reported some 'sciatic nerve' flare-ups over the past few years, on both sides.  He had been given prednisone for it, and it really helped his 'sciatic' pain.  He reported that he had lost about 10 days of work the past year due to flare-ups of his back pain.  He reported that flare-ups caused pain on prolonged walking and sitting, and that flare-ups occurred every other week for 1-2 days and were moderately severe.  On examination, thoracolumbar spine forward flexion was to 90 degrees, extension was to 20 degrees, right and left lateral flexion were to 25 degrees, and right and left lateral rotation were to 30 degrees.  There was no evidence of pain with weight bearing.  The Veteran had bilateral sacroiliac region pain on light palpation.  He was able to perform repetitive use testing with at least 3 repetitions without additional loss of function or range of motion afterwards.  Muscle strength testing was 5/5 throughout his lower extremities as tested, with no muscle atrophy.  Reflexes were 2+, and sensory was normal for light touch throughout the lower extremities as tested.  Straight leg raising tests were negative bilaterally, and the examiner indicated that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy, and that radiculopathy did not affect either side and that he did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathological reflexes.  The examiner also indicated that the Veteran does not have intervertebral disc syndrome of his thoracolumbar spine.  He used a brace regularly.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner indicated that the Veteran can work in a sedentary position that does not require more than a moderate amount of lifting.  She stated that the Veteran's complaints of sciatic pain are more likely than not a manifestation of his (service-connected) fibromyalgia.  

Based on the evidence, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability for any part of the rating period.  The evidence shows that the Veteran does not have thoracolumbar spine forward flexion limited to 60 degrees or less; or a combined range of motion of the thoracolumbar spine to not greater than 120 degrees; or that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  His thoracolumbar spine forward flexion has been to 90 degrees, his combined range of motion has been well above 120 degrees, and his gait was normal on VA examination.  Muscle spasm was not present on VA examination in 2012, lumbosacral spine X-rays in 2009 were reported at that time to have been normal, and guarding and abnormal spinal contour have not been claimed or shown, on X-ray or otherwise.  

The evidence also does not show that there are intervertebral disc syndrome incapacitating episodes having a total duration of at least 2 weeks during the past 12 months to warrant a 20 percent rating under 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  These are not claimed or shown.  The evidence also indicates that there are not any associated objective neurological abnormalities associated with the service-connected low back disability to permit assignment of a separate rating for them under a separate code, in 38 C.F.R. § 4.124a (2015), or elsewhere.  The Veteran has alleged radiculopathy and/or sciatic pain, but all clinical findings for evidence of associated neurological effects have been normal, and the examiner in 2015 attributed his complaints of sciatic pain to fibromyalgia, a disability for which he is service-connected.  38 C.F.R. § 4.14.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disability.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to indicate whether he has neurological manifestations of his low back disability and has not identified a specific level of disability of the disorder at issue according to the appropriate rating criteria.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected low back disability.  The symptoms and impairment caused by the service-connected low back disability are specifically contemplated by the schedular rating criteria including 38 C.F.R. §§ 4.40, 4.45.  These include impairment caused by pain, limitation of motion, weakness, and other related factors.  No other symptoms are shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected low back disability at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence indicates that the Veteran is employed with substantially gainful postal employment.  Further consideration of TDIU is not warranted.

The Board is grateful to the Veteran for his 4 years of honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for hemorrhoids is denied.  

A rating in excess of 10 percent for low back strain with degenerative disc disease is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


